Case 16-00600-ELG          Doc 406       Filed 04/28/21 Entered 04/28/21 11:51:18        Desc Main
                                        Document      Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

 In re:

   Martha Akers,                                           Case No.: 16-00600

                 Debtor.                                   Chapter 7



                     UNITED STATES TRUSTEE’S OBJECTION TO
                 APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

          Comes Now, John P. Fitzgerald, III, Acting United States Trustee for Region Four, and

 files its objection pursuant to 28 U.S.C. § 2042 to the Application for Payment of Unclaimed

 Funds filed by Martha J. Akers and Asset Recovery Group (collectively referred to as the

 “Claimants”). In support of its Objection, the United States Trustee states the following:

          1.     This case was commenced by Martha Akers (“Akers”) filing a pro se voluntary

 Chapter 13 case on November 17, 2016. Docket No. 1.

          2.     Nancy Grigsby was appointed chapter 13 trustee (“Chapter 13 Trustee”) and a §

 341(a) Meeting of Creditors (“341 Meeting”) was scheduled for December 16, 2016. After a

 period of time, the Chapter 13 Trustee filed a Motion to Dismiss or Convert on April 24, 2017 a

 motion to dismiss, requesting that the case be dismissed with prejudice for two years. Docket

 No. 107.

          3.     At the hearing on the trustee’s motion to dismiss, the court determined that cause

 existed under 11 U.S.C. § 1307(c) for dismissal or conversion of this case to chapter 7, that it

 Michael T. Freeman, DC Bar # 1005049
 Assistant United States Trustee
 Office of United States Trustee
 1725 Duke Street, Suite 650
 Alexandria, VA 22314
 (703) 557-7274 (Direct Dial)
 (202) 934-4174 (Office Cell)
 michael.t.freeman@usdoj.gov
Case 16-00600-ELG        Doc 406     Filed 04/28/21 Entered 04/28/21 11:51:18            Desc Main
                                    Document      Page 2 of 5



 was in the best interests of the creditors and the estate to convert this case to a chapter 7. As a

 result, an order converting the case to chapter 7 was entered on May 22, 2017. Docket No. 139.

        4.      Wendell Webster (“Chapter 7 Trustee”) was assigned the chapter 7 trustee and a

 341 Meeting was scheduled for June 29, 2017. Id.

        5.      The Chapter 7 Trustee duly administered the case and filed his Chapter 7

 Trustee’s Notice of Final Report on July 26, 2019. Docket No. 366. The Final Report was was

 approved by this court on September 20, 2019. Docket No. 374. The debtor appealed the ruling

 on the final report and the appeal was dismissed on the Chapter 7 Trustee’s Motion in Case No.

 1:19-cv-03335-DLF as evidenced by the Final Order & Memorandum Opinion. Docket No. 395.

        6.      On October 28, 2020, the Chapter 7 Trustee filed a Report of Deposit of

 Unclaimed Funds providing that $687,545.40 in unclaimed funds were being deposited by the

 Clerk of Court into the Treasury as a surplus of the bankruptcy estate, due to the Debtor not

 responding to any contacts. Docket No. 402.

        7.      On April 1, 2021, the Claimants, under the direction of Alphonso Thomas, filed

 an Application for Unclaimed Funds.        Docket No. 403.     The application includes various

 supporting documentation for both Asset Recovery Group and Martha J. Akers. Asset Recovery

 Group provided verification of its Employer Identification Number showing that it was formed

 or registered around February 3, 2021.

        8.      On April 21, 2021, Martha J. Akers filed a Statement of Social Security Number

 and Driver’s License with the Court, with restricted access. Docket No. 405. The document

 includes a copy of her photo ID.




                                             Page 2 of 5
Case 16-00600-ELG         Doc 406     Filed 04/28/21 Entered 04/28/21 11:51:18            Desc Main
                                     Document      Page 3 of 5



        9.       In response to the Application, the United States Trustee states that:

              a. The middle name of Martha J. Akers does not match that of the Debtor;

              b. The social security number provided by Martha J. Akers does not match that of

                 the Debtor;

              c. The address of Martha J. Akers does not match that of the Debtor;

              d. The signatures on the documents filed by Martha J. Akers do not match that of the

                 Debtor; and

              e. Upon review of the driver’s license included with Docket No. 405, the physical

                 description of Martha J. Akers does not match that of the Debtor.

        10.      As a result of the aforementioned issues, pursuant to 28 U.S.C. § 2042, the United

 States Trustee disputes the claim and objects to the withdrawal of the funds based on the

 documents as filed.




                          [ THIS SECTION INTENTIONALLY LEFT BLANK ]




                                              Page 3 of 5
Case 16-00600-ELG          Doc 406    Filed 04/28/21 Entered 04/28/21 11:51:18             Desc Main
                                     Document      Page 4 of 5



             WHEREFORE, THE UNITED STATES TRUSTEE MOVES THE COURT TO:

        1.        Schedule a hearing on this matter requiring the parties to appear and establish

                  their right and basis to claim the unclaimed funds on deposit with the court; and

        2.        Grant such further relief as the Court may deem just and fair.

 April 28, 2021                                         John P. Fitzgerald, III
                                                        Acting United States Trustee, Region Four


                                                        By: /s/ Michael T. Freeman
                                                            Michael T. Freeman, DC Bar # 1005049
                                                            Assistant United States Trustee
                                                            Office of United States Trustee
                                                            1725 Duke Street, Suite 650
                                                            Alexandria, VA 22314
                                                            (703) 557-7274 (Direct Dial)
                                                            (202) 934-4174 (Office Cell)
                                                            michael.t.freeman@usdoj.gov




                                               Page 4 of 5
Case 16-00600-ELG        Doc 406    Filed 04/28/21 Entered 04/28/21 11:51:18           Desc Main
                                   Document      Page 5 of 5




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on the 28th day of April, 2021, after reviewing the Court’s
 ECF Records, all parties required to be served with a copy of the foregoing Objection should
 receive a copy electronically from the Court, except for the following person(s) to whom a copy
 is being mailed first class, postage prepaid:


 Martha Akers                                     Martha J. Akers
 1319 Fairmont Street, NW                         4921 Lakeland Harbor Blvd
 Washington, DC 20009                             Lakeland, FL 33805
 Debtor

 Asset Recovery Group
 ATTN: Alphonso Thomas
 4059 Brewer Dr. SW
 Atlanta, GA 30331


 According to the Court’s ECF records, electronic notice of this motion should be provided to the
 following persons:

       •       Wendell W. Webster       wwebster@websterfredrickson.com

                                                     /s/ Paula Blades
                                                     Paula Blades
                                                     Paralegal Specialist




                                            Page 5 of 5
